     Case: 1:20-cv-00351 Document #: 17 Filed: 05/06/20 Page 1 of 1 PageID #:124




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS

REPUBLIC TECHNOLOGIES (NA), LLC )
AND SREAM, INC.,                )
                                )
                  Plaintiffs,   )
vs.                             )
ROOSEVELT LOMBARD TOBACCO, )                                    Case Number: 1:20-CV-0351
INC., d/b/a LOMBARD TOBACCO ON )
ROOSEVELT, and NAZMI YOUSEF,    )
                  Defendants.   )

                       RULE 7.1 DISCLOSURE STATEMENT AND LOCAL
                        RULES 3.2 NOTIFICATION AS TO AFFILIATES


         Come now ROOSEVELT LOMBARD TOBACCO, INC., d/b/a Lombard Tobacco

on Roosevelt and Nazmi Yousef, by counsel, Harold Abrahamson of ABRAHAMSON,

REED & BILSE, and state as follows:

         1. Defendants Roosevelt Lombard Tobacco, Inc., et al. state that there is no

             Parent Corporation, and no publicly held Corporation owning 10% or more of

             its stock.

         2. There is no entity owning more than 5% of the Corporation.



                                                                       Respectfully submitted,

                                                                        /s/ Harold Abrahamson #3913
                                                                       ABRAHAMSON, REED & BILSE
                                                                       8230 Hohman Avenue
                                                                       Munster, Indiana 46321
                                                                       Ph: (219) 595-5306
                                                                       Email: aralawfirm@aol.com
                                                                       Attys for Defendants




05/2020\HAROLD\Roosevelt Tobacco\Def’s Rule 7.1 Disclosure Statement
